—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered January 16, 1991, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant did not move to withdraw his plea of guilty or challenge its validity prior to sentencing, he has not preserved for appellate review the claim that the plea allocution was defective (see, People v Lopez, 71 NY2d 662, 665; People v Pellegrino, 60 NY2d 636). In any event, the factual admissions made by the defendant during his plea allocution were sufficient to establish the elements of the crime to which he pleaded guilty (see, Penal Law § 125.25) and further inquiry was not necessary (see, People v Lopez, supra). The defendant’s post-plea assertions of factors mitigating guilt do not warrant vacating his guilty plea (see, People v Dixon, 29 NY2d 55; People v James, 192 AD2d 555).
We have examined the defendant’s remaining contention regarding the ineffective assistance of counsel and find it to be *721without merit. Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.